

116 HR 3083 IH: AIR Acceleration Act
U.S. House of Representatives
2019-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3083IN THE HOUSE OF REPRESENTATIVESJune 4, 2019Mr. David P. Roe of Tennessee introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo authorize the Asset and Infrastructure Review Commission of the Department of Veterans Affairs
			 to meet in years other than 2022 and 2023.
	
 1.Short titleThis Act may be cited as the AIR Acceleration Act. 2.Authorization of Asset and Infrastructure Review Commission of the Department of Veterans Affairs to meet in years other than 2022 and 2023Section 202(d) of the VA MISSION Act of 2018 (Public Law 115–182) is amended to read as follows:
			
				(d)Meetings
 (1)Public meetingsEach meeting of the Commission shall be open to the public. (2)Open participationAll the proceedings, information, and deliberations of the Commission shall be available for review by the public..
		